FILED
                              NOT FOR PUBLICATION                            JUL 30 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MERCEDES HERNANDEZ-CARDONA,                      No. 11-72001

                Petitioner,                      Agency No. A070-954-291

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

          Mercedes Hernandez-Cardona, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ order summarily affirming

an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Hernandez-

Cardona failed to establish eligibility for asylum, where she was not harmed in

Guatemala and failed to establish a well-founded fear of future persecution on

account of a protected ground. See Baghdasaryan v. Holder, 592 F.3d 1018, 1023

(9th Cir. 2010) (setting forth elements required to establish eligibility for asylum).

      Because Hernandez-Cardona has not established eligibility for asylum, she

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.

      Finally, Hernandez-Cardona does not raise any arguments regarding the

denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not specifically raised and argued in a party’s opening brief are

waived).

      PETITION FOR REVIEW DENIED.




                                           2                                     11-72001